           Case 1:19-cv-02537-PAE Document 20 Filed 09/03/19 Page 1 of 1

RONALD A. GILLER
RGILLER@GORDONREES.COM




 Admitted In: NJ, NY, & PA

                                                                                ATTORNEYS AT LAW
                                                                          18 COLUMBIA TURNPIKE, SUITE 220
                                                                              FLORHAM PARK, NJ 07932
                                                                               PHONE: (973) 549-2500
                                                                                FAX: (973) 377-1911
                                                                               WWW.GORDONREES.COM



                                           September 3, 2019

VIA ECF

Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:       Porcelli v. JetSmarter, Inc., et al.
                  Civ. No. 19-2537

Dear Judge Engelmayer:

        We represent Defendants JetSmarter, Inc., David Sheriden and Carla Yerovi
(collectively, “Defendants”) in this matter. As directed by the Court, the parties hereby jointly
submit this 90-day status letter as to the status of the arbitration proceedings. See Dkt. No. 19.

        Please note that plaintiff Marcello Porcelli has yet to initiate arbitration proceedings to
date.

        Thank you for your courtesies and attention to this matter.

                                                Respectfully submitted,

                                                GORDON & REES LLP

                                                /s/ Ronald A. Giller

                                                Ronald A. Giller

cc:     Bruce Baldinger, Esq. (via email and Lawyers Service)
